                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION

                                              CASE NO.:

WINDY LUCIUS,

         Plaintiff,

v.

SH GROUP OPERATIONS, L.L.C. d/b/a
1 HOTELS,

            Defendant.
__________________________________/

                            COMPLAINT FOR INJUNCTIVE RELIEF

              Windy Lucius, (“Plaintiff”) by and through her undersigned counsel, hereby files this

     complaint and sues Defendant, SH GROUP OPERATIONS, L.L.C. d/b/a 1 HOTELS, a foreign

     limited liability company doing business in Florida and alleges as follows:

                                           INTRODUCTION

         1.       Plaintiff Windy Lucius brings this action individually against SH GROUP

OPERATIONS, L.L.C. d/b/a 1 HOTELS, (“Defendant”), alleging violations of Title III of the

Americans with Disabilities Act, 42 U.S.C. § 12101 et seq., (hereinafter, “ADA”).

         2.       Plaintiff is blind. She is young, social and involved. She has been blind for the past

nine years. She uses the internet to help her navigate a world of goods, products and services like

the sighted. The internet, websites and mobile applications provide her a window into the world

that she would not otherwise have. She brings this action against Defendant for offering and

maintaining a mobile application (software that is intended to run on mobile devices such as

phones or tablet computers) that is not fully accessible and independently usable by visually
impaired consumers. The mobile application (“app”) at issue is available through the Apple “app

store” for download and installation on Apple devices, (hereinafter, “app”). Defendant developed

the app and made it available to millions of phone and tablet users in the Apple app store.

       3.      Plaintiff is also an advocate of the rights of similarly situated disabled persons and

is a “tester” for the purpose of asserting her civil rights and monitoring, ensuring, and determining

whether places of public accommodation and/or their websites are in compliance with the ADA.

       4.      Defendant offers its hotel-related app to the general public from which it allows

users to make reservations using the Hotel’s online reservation system, as well as access the

reservation system, explore hotel amenities and area activities in conjunction with its physical

location. Defendant has subjected itself to the ADA because Defendant’s app is offered as a tool

to promote, advertise and make reservations for its brick and mortar locations, which are places of

public accommodation. As a result, the app must interact with Defendant’s physical locations and

the public, and in doing so must comply with the ADA, which means it must not discriminate

against individuals with disabilities and may not deny full and equal enjoyment of the goods and

services afforded to the general public.

       5.      Blind and visually impaired consumers must use the assistive technology on the

iPhone to access app content. The app must be designed and programmed to work with the assistive

technology available on the iPhone. Defendant’s app, however, contains digital barriers which

limit the ability of blind and visually impaired consumers to access it, even with Apple’s assistive

technology.

       6.      Defendant’s app does not properly interact with Apple’s assistive technology in a

manner that will allow the blind and visually impaired to enjoy the app, nor does it provide other

means to accommodate the blind and visually impaired.




                                                 2
        7.      Plaintiff has downloaded and attempted to patronize Defendant’s app in the past

and intends to continue to make further attempts to patronize Defendant’s app so that she can make

reservations for a short vacation or get away. However, unless Defendant is required to eliminate

the access barriers at issue and required to change its policies so that access barriers do not reoccur

on Defendant’s app, Plaintiff will continue to be denied full and equal access to the app as

described and will be deterred from fully using Defendant’s app for making reservations or

exploring the amenities at the physical locations.

        8.      Plaintiff continues to attempt to utilize the app and/or plans to continue to attempt

to utilize the app in the near future to access the reservation system and other goods and services

offered there. In the alternative, Plaintiff intends to monitor the app in the near future, as a tester,

to ascertain whether it has been updated to interact properly with screen reader software.

        9.      Plaintiff is continuously aware of the violations on Defendant’s app and is aware

that it would be a futile gesture to attempt to utilize the app as long as those violations exist unless

she is willing to suffer additional discrimination.

        10.     Plaintiff has suffered, and continues to suffer, frustration and humiliation as the

result of the discriminatory conditions present at Defendant’s app. By continuing to operate its app

with discriminatory conditions, Defendant contributes to Plaintiff’s sense of isolation and

segregation and deprives Plaintiff the full and equal enjoyment of the goods, services, facilities,

privileges and/or accommodations available to the general public. By encountering the

discriminatory conditions at Defendant’s app, and knowing that it would be a futile gesture to

attempt to utilize the app unless she is willing to endure additional discrimination, Plaintiff is

deprived of the meaningful choice of freely visiting and utilizing the same accommodations readily

available to the general public and is deterred and discouraged from doing so. By maintaining an




                                                   3
app with violations, Defendant deprives Plaintiff the equality of opportunity offered to the general

public.

          11.   Plaintiff has suffered and will continue to suffer direct and indirect injury as a result

of the Defendant’s discrimination until the Defendant is compelled to comply with the

requirements of the ADA.

          12.   Plaintiff has a realistic, credible, existing and continuing threat of discrimination

from the Defendant’s non-compliance with the ADA with respect to this app as described above.

Plaintiff has reasonable grounds to believe that she will continue to be subjected to discrimination

in violation of the ADA by the Defendant. Plaintiff desires to access the app to avail herself of the

benefits, advantages, goods and services therein, and/or to assure herself that this app is in

compliance with the ADA so that she and others similarly situated will have full and equal

enjoyment of the app without fear of discrimination.

          13.   The ADA expressly contemplates the type of injunctive relief that Plaintiff seeks in

this action. The ADA provides, in part:

                [i]n the case of violations of . . . this title, injunctive relief shall include an
                order requiring the . . . modification of a policy . . .

42 U.S.C. § 12188(a)(2).

          14.   Therefore, Plaintiff seeks a declaration that Defendant’s app violates federal law as

described and an injunction requiring Defendant to modify its app so that it is fully accessible to,

and independently usable by, blind or visually impaired individuals. Plaintiff further requests that

the Court retain jurisdiction of this matter for a period to be determined to ensure that Defendant

comes into compliance with the requirements of the ADA and to ensure that Defendant has adopted

and is following an institutional policy that will, in fact, cause Defendant’s app to remain in

compliance with the law.



                                                    4
                                  JURISDICTION AND VENUE
        15.     This Court has federal question jurisdiction pursuant to 28 U.S.C. §1331 and 42

U.S.C. § 12188.

        16.     Plaintiff’s claims asserted herein arose in this judicial district and Defendant does

substantial business in this judicial district where it has physical locations.

        17.     Venue in this judicial district is proper under 28 U.S.C. § 1391(b)(1) and (2) in that

this is the judicial district in which Defendant operates, and in which a substantial part of the acts

and omissions giving rise to the claims occurred.

        18.     This Court has personal jurisdiction over SH GROUP OPERATIONS, L.L.C. d/b/a

1 HOTELS, pursuant to, inter alia, Florida’s long arm statute F.S. § 48.193, in that Defendant: (a)

operates, conducts, engages in, and/or carries on a business or business ventures (s) in Florida

and/or has an office or agency in Florida; (b) has committed one or more tortious acts within

Florida; (c) was and/or is engaged in substantial and not isolated activity within Florida; and/or (d)

has purposely availed itself of Florida’s laws, services and/or benefits and therefore should

reasonably anticipate being hailed into one or more of the courts within the State of Florida.

                                              PARTIES

        19.     Plaintiff, Windy Lucius, is and, at all times relevant hereto, was a resident of the

State of Florida. Plaintiff is and, at all times relevant hereto, has been legally blind and is therefore

a member of a protected class under the ADA, 42 U.S.C. § 12102(2) and the regulations

implementing the ADA set forth at 28 CFR §§ 36.101 et seq.

        20.     Defendant SH GROUP OPERATIONS, L.L.C., owns, operates and maintains a

hotel called 1 HOTELS, in the Southern District of Florida either through franchisees, affiliates,

partners or other entities. Defendant owns and/or operates a website for the Hotel’s physical

location, which offers such services to the public, as listing available rooms, amenities, making


                                                   5
reservations, providing dining options and local area attractions and locating the physical location

of the physical place of lodging. Defendant also offers those items to the public through its app.

Defendant’s hotels and accompanying app work collectively and are public accommodations

pursuant to 42 U.S.C. § 12181(7)(E).

                                             FACTS

       21.     Defendant owns, operates and controls an app from which it allows users to make

online reservations. Defendant offers these same services from their corresponding brick and

mortar locations. Defendant’s app also helps users locate hotels, view pricing and specials, and a

variety of other functions.

       22.     Defendant’s app is a nexus to a place of public accommodation pursuant to 42

U.S.C. § 12181(7)(E). Therefore, under the ADA, Defendant must ensure that individuals with

disabilities have access to full and equal enjoyment of the goods and services offered on its app.

       23.     Blind and visually impaired individuals may access apps by using accessibility

features in conjunction with screen reader software that converts text to audio. Screen reader

software provides the primary method by which a visually impaired person may independently use

the internet. Unless the app is designed to be accessed with screen reader software, visually

impaired individuals are unable to fully access app and the information, products, and services

available through the app.

       24.     The international app standards organization, W3C, has published WCAG 2.1 A

and WCAG 2.1 AA (Version 2.0 of the Web Content Accessibility Guidelines). WCAG 2.1 A and

WCAG 2.1 AA provide widely accepted guidelines for making apps accessible to individuals with

disabilities and compatible with screen reader software. These guidelines have been endorsed by

the United States Department of Justice and numerous U.S. District Courts.




                                                 6
       25.     Plaintiff is legally blind and uses VoiceOver screen reader software (hereinafter,

“Plaintiff’s software”) in order to access app content. Plaintiff’s software is the most popular screen

reader software utilized worldwide by visually impaired individuals for Apple tablets and phones.

       26.     Despite attempts to access Defendant’s goods and services including its reservation

system, Defendant’s app did not integrate with Plaintiff’s software, nor was there any function

within the app to permit access for visually impaired individuals through other means. Her attempts

to make reservations and explore the hotel’s amenities were rendered futile because the app was

inaccessible. Therefore, Plaintiff was denied the full use and enjoyment of the goods and services

available on Defendant’s app as a result of access barriers on the app. For example, chat is

prominently displayed to help with the booking process but VoiceOver users have to figure out

that they must click the chat button, navigate backward for 13+ swipes and then answer a question

that is not set up properly. Homepage images are all announced as unlabeled links. Many icon

elements are announced as "unpronounceable."

       27.     Defendant’s app does not meet the WCAG 2.1 A level of accessibility. As to WCAG

guideline 1.1.1 – Non-Text Content, text alternatives for non-text content should be provided. Here,

the logo image is not labeled. It's announced as "South Beach With A (Jack March ?) K H PNG

image." As to WCAG guideline 1.3.1 – Info and Relationships, information, structure, and

relationships conveyed through presentation can be programmatically determined or are also

available in text. Here, navigation icons are not programmatically associated to their corresponding

labels. For instance, the Book Your Stay icon is first announced as "unpronounceable heading

level three link." The next swipe is announced as "Book your stay, heading level three link." Just

the bottom section of the homepage has 12 icons, and each is pronounced twice so they have to

swipe through 24 different link announcements, 12 of which are not accessible. As to WCAG




                                                  7
guideline 1.3.2 – Meaningful Sequence, content should be presented in a meaningful order. Here,

after clicking chat, a VO user must swipe backwards 13 times. Users are then presented with two

options before they can use chat. However, these options are improperly set up so a user will hear

6 separate elements announced instead of 2 distinct questions. As to WCAG guideline 2.4.3 – Focus

Order, the app should provide focus in a logical order that preserves meaning and operability.

Here, when this app is first loaded, users are presented with three different pages, some of which

require the user to make a selection. The app should announce a confirmation each time a selection

is made and then display the next screen. Instead, a user does not receive a confirmation and the

focus is moved back to the first element on the page. This forces users to navigate through all page

elements again. The lack of confirmation and non-sequential focus may lead blind users to think

the functionality is not working. As to WCAG guideline 2.4.4 – Link Purpose (In Context), link

purpose should be clear from its content. Here, the four images on the main screen, each used to

denote a different location, are not labeled. These images are actually links, but VoiceOver users

cannot discern their purpose. For example, the South Beach link is announced as "1HCP button

link." As to WCAG guideline 4.1.2 – Name, Role, Value, all elements should be built for

accessibility. Here, many elements, including the Menu icon and Back button are announced as

"unpronounceable."

       28.     Defendant’s app does not meet the WCAG 2.1 AA level of accessibility. As to

WCAG guideline 1.4.5 – Images of Text, the app should not use images of text (screen readers are

unable to read these). Here, this failure is related to the issue in guideline 2.4.4. The images on the

main screen each contain embedded text to describes a destination. The destination text is not

announced. For example, the South Beach image is announced as "image." As to WCAG guideline

2.4.6 – Headings and Labels, headings and labels should be clear. Here, the labels for many




                                                  8
elements are unclear. The labels in the screenshot are all announced as "unpronounceable." As to

WCAG guideline 4.1.3 – Status Messages, if a status message is presented and focus is not set to

that message, then the message must be announced to screen reader users. Here, a pop-up is

presented when a user adds an item to their cart. This pop-up is not announced, yet it has two

required fields. VO users become stuck because they cannot move forward unless they complete

these fields.

        29.     By failing to adequately design and program its app to accurately and sufficiently

integrate with VoiceOver, Defendant has discriminated against Plaintiff and others with visual

impairments on the basis of a disability by denying them full and equal enjoyment of the app, in

violation of 42 U.S.C. § 12182(a) and C.F.R. § 36.201.

        30.     As a result of Defendant’s discrimination, Plaintiff was unable to use Defendant’s

app and suffered an injury in fact including loss of dignity, mental anguish and other tangible

injuries.

        31.     The barriers on the app have caused a denial of Plaintiff’s full and equal access

multiple times in the past, and now deter Plaintiff from attempting to use Defendant’s app.

        32.     If Defendant’s app were accessible, Plaintiff could independently research, review

and reserve a room from Defendant’s hotels online, as well as utilize the other functions on the

app.

        33.     Plaintiff believes that although Defendant may have centralized policies regarding

the maintenance and operation of its app, Defendant has never had a plan or policy that is

reasonable calculated to make its app fully accessible to, and independently usable by, people with

visual impairments.

        34.     Without injunctive relief, Plaintiff and other visually impaired individuals will



                                                9
continue to be unable to independently use Defendant’s app in violation of their rights under the

ADA.

                                 SUBSTANTIVE VIOLATION

                        (Title III of the ADA, 42 U.S.C. § 12181 et seq.)

       35.     The allegations contained in the previous paragraphs are incorporated by reference.

       36.     Section 302(a) of Title III of the ADA, 42 U.S.C. § 12101 et seq., provides: “No

individual shall be discriminated against on the basis of a disability in the full and equal enjoyment

the goods, facilities, privileges, advantages or accommodations of any place of public

accommodation by any person who owns, leases (or leases to), or operates a place of public

accommodation.” 42 U.S.C. § 12182(a).

       37.     Defendant’s hotels and accompanying app are public accommodations within the

definition of Title III of the ADA, 42 U.S.C. § 12181(7)(E).

       38.     Under Section 302(b)(2) of Title III of the ADA, it is unlawful discrimination to

deny individuals with disabilities the opportunity to participate in or benefit from the goods,

services, facilities, privileges, advantages or accommodations of an entity. 42 U.S.C. §

12182(b)(1)(A)(i).

       39.     Under Section 302(b)(2) of Title III of the ADA, it is unlawful discrimination to

deny individuals with disabilities the opportunity to participate in or benefit from the goods,

services, facilities, privileges, advantages or accommodations, which is equal to the opportunities

afforded to other individuals. 42 U.S.C. § 12182(b)(1)(A)(ii).

       40.     Under Section 302(b)(2) of Title III of the ADA, unlawful discrimination also

includes, among other things:

               a failure to make reasonable modifications in policies, practices or
               procedures, when such modifications are necessary to afford such goods,


                                                 10
               services, facilities, privileges, advantages or accommodations to individuals
               with disabilities, unless the entity can demonstrate that making such
               modifications would fundamentally alter the nature of such goods, services,
               facilities, privileges, advantages or accommodations; and a failure to take
               such steps as may be necessary to ensure that no individual with a disability
               is excluded, denied services, segregated or otherwise treated differently
               than other individuals because of the absence of auxiliary aids and services,
               unless the entity can demonstrate that taking such steps would
               fundamentally alter the nature of good, service, facility, privilege,
               advantage or accommodation being offered or would result in an undue
               burden.

42 U.S.C. § 12182(b)(2)(A)(ii) (iii); see also 28 C.F.R. § 36.303(a).

       41.     Title III requires that “[a] public accommodation shall furnish appropriate auxiliary

aids and services where necessary to ensure effective communication with individuals with

disabilities.” 28 C.F.R. § 36.303(c)(1). The regulations set forth numerous examples of “auxiliary

aids and services,” including “…accessible electronic and information technology; or other

effective methods of making visually delivered materials available to individuals who are blind or

have low vision.” 28 C.F.R. § 36.303(b).

       42.     The acts alleged herein constitute violations of Title III of the ADA, and the

regulations promulgated thereunder. Plaintiff, who is legally blind and has a disability that

substantially limits the major life activity of seeing within the meaning of 42 U.S.C. §§

12102(1)(A) and (2)(A), has been denied full and equal access to Defendant’s app. Plaintiff has

not been afforded the goods, services, privileges and advantages that are provided to other patrons

who are not disabled, and/or has been provided goods, services, privileges and advantages that are

inferior to those provided to non-disabled persons. These violations are ongoing as Defendant has

failed to make any prompt and equitable changes to its app and policies in order to remedy its

discriminatory conduct.

       43.     Pursuant to 42 U.S.C. 12188 and the remedies, procedures and rights set forth and



                                                11
incorporated therein, Plaintiff, on behalf of herself and on behalf of others similarly situated

requests relief as set forth below.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, on behalf of herself and others similarly situated prays for:

       a.      A Declaratory Judgment that at the commencement of this action Defendant was
               in violation of the specific requirements of Title III of the ADA described above,
               and the relevant implementing regulations of the ADA, in that Defendant took no
               action that was reasonably calculated to ensure that its app is fully accessible to,
               and independently usable by, blind individuals;

       b.      A permanent injunction pursuant to 42 U.S.C. § 12188(a)(2) and 28 CFR § 36.504
               (a) which directs Defendant to take all steps necessary to brings its app into full
               compliance with the requirements set forth in the ADA, and its implementing
               regulations, so that its app is fully accessible to, and independently usable by, blind
               individuals, and which further directs that the Court shall retain jurisdiction for a
               period to be determined to ensure that Defendant has adopted and is following an
               institutional policy that will in fact cause Defendant to remain fully in compliance
               with the law;

       c.      Payment of costs of suit;

       d.      Payment of reasonable attorneys’ fees, pursuant to 42 U.S.C. § 12205 and 28 CFR
               § 36.505; and,

       e.      The provision of whatever other relief the Court deems just, equitable and
               appropriate.

Dated: February 21, 2020


                                              Respectfully submitted,

                                              /s/ J. Courtney Cunningham
                                              J. Courtney Cunningham, Esq.
                                              J. COURTNEY CUNNINGHAM, PLLC
                                              FBN: 628166
                                              8950 SW 74TH Court, Suite 2201
                                              Miami, FL 33156
                                              Telephone: 305-351-2014
                                              cc@cunninghampllc.com




                                                 12
